UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q XQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from N/A to N/A COMMISSION FILE NUMBER 1-5046 Con-way Inc. Incorporated in the State of Delaware I.R.S. Employer Identification No. 94-1444798 2211 Old Earhart Road, Suite 100, Ann Arbor, Michigan48105 Telephone Number (734) 994-6600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer xAccelerated filer oNon-accelerated filer oSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Number of shares of Common Stock, $0.625 par value, outstanding as of October 31, 2011:55,588,740 CON-WAY INC. FORM 10-Q Quarter Ended September 30, 2011 Table of Contents Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets - September 30, 2011 and December 31, 2010 3 Statements of Consolidated Operations - Three and Nine Months Ended September 30, 2011 and 2010 5 Statements of Consolidated Cash Flows - Nine Months Ended September 30, 2011 and 2010 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 32 PART II. OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 6. Exhibits 34 Signatures 35 - 2 - PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CON-WAY INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) September 30, December 31, ASSETS (Unaudited) Current Assets Cash and cash equivalents $ $ Marketable securities - Trade accounts receivable, net Other accounts receivable Operating supplies, at lower of average cost or market Prepaid expenses Deferred income taxes Total Current Assets Property, Plant and Equipment Land Buildings and leasehold improvements Revenue equipment Other equipment Accumulated depreciation ) ) Net Property, Plant and Equipment Other Assets Deferred charges and other assets Capitalized software, net Marketable securities Intangible assets, net Goodwill Total Assets $ $ The accompanying notes are an integral part of these statements. - 3 - CON-WAY INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands except per share amounts) September 30, December 31, LIABILITIES AND SHAREHOLDERS' EQUITY (Unaudited) Current Liabilities Accounts payable $ $ Accrued liabilities Self-insurance accruals Short-term borrowings Current maturities of long-term debt and capital leases Total Current Liabilities Long-Term Liabilities Long-term debt Long-term obligations under capital leases Self-insurance accruals Employee benefits Other liabilities and deferred credits Deferred income taxes Total Liabilities Commitments and Contingencies (Note 10) Shareholders' Equity Common stock, $0.625 par value; authorized 100,000,000 shares; issued 63,057,046 and 62,750,994 shares, respectively Additional paid-in capital, common stock Retained earnings Cost of repurchased common stock (7,468,659 and 7,884,597 shares, respectively) ) ) Total Common Shareholders' Equity Accumulated Other Comprehensive Loss ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these statements. - 4 - CON-WAY INC. STATEMENTS OF CONSOLIDATED OPERATIONS (Unaudited) (Dollars in thousands except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, Revenues $ Costs and Expenses Salaries, wages and employee benefits Purchased transportation Fuel and fuel-related taxes Other operating expenses Depreciation and amortization Maintenance Rents and leases Purchased labor Loss from impairment of goodwill and other intangible assets - - Operating Income Other Income (Expense) Investment income Interest expense ) Miscellaneous, net ) Income (Loss) before Income Tax Provision ) Income Tax Provision Net Income (Loss) Applicable to Common Shareholders $ $ ) $ $ Weighted-Average Common Shares Outstanding Basic Diluted Earnings (Loss) per Common Share Basic Net Income (Loss) Applicable to Common Shareholders $ $ ) $ $ Diluted Net Income (Loss) Applicable to Common Shareholders $ $ ) $ $ The accompanying notes are an integral part of these statements. - 5 - CON-WAY INC. STATEMENTS OF CONSOLIDATED CASH FLOWS (Unaudited) (Dollars in thousands) Nine Months Ended September 30, Cash and Cash Equivalents, Beginning of Period $ $ Operating Activities Net income Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization, net of accretion Non-cash compensation and employee benefits Increase in deferred income taxes Provision for uncollectible accounts Loss from impairment of goodwill and other intangible assets - Loss (Gain) from sales of property and equipment, net ) Changes in assets and liabilities: Receivables ) ) Prepaid expenses Accounts payable Accrued variable compensation Accrued liabilities, excluding accrued variable compensation and employee benefits ) Self-insurance accruals ) Accrued income taxes ) Employee benefits ) ) Deferred charges and credits ) Other ) ) Net Cash Provided by Operating Activities Investing Activities Capital expenditures ) ) Software expenditures ) ) Proceeds from sales of property and equipment Purchases of marketable securities ) ) Proceeds from sales of marketable securities Net Cash Used in Investing Activities ) ) Financing Activities Repayment of long-term debt and capital leases ) ) Net proceeds from (repayments of) short-term borrowings ) Payment of debt issuance costs ) - Proceeds from issuance of common stock - Proceeds from exercise of stock options Excess tax benefit from stock-option exercises Payments of common dividends ) ) Net Cash Used in Financing Activities ) ) Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, End of Period $ $ Supplemental Disclosures Cash paid (refunded) for income taxes, net $ ) $ Cash paid for interest, net of amounts capitalized $ $ Non-cash Investing and Financing Activities Capital lease incurred to acquire revenue equipment $
